Livingston, J.
delivered the opinion of the Court as follows:
The United States claim a priority in payment out of the estate of Hendrickson. in the hands of the Defendants. Hendrickson, it appears, was one of the sureties of George Bush, late collector at Wilmington, who died on the 2d of. February, 1797, in debt to the United *387States, as appears . by a subsequent adjustment of his accounts at the treasury in the sum of 3,453 dollar's and 6 cents. By the 5th section of the act of the 3d of March, 1797, under which this priority is claimed, it is declared that where any revenue officer, or other person, hereafter becoming indebted to the United States by bond or otherwise, shall become insolvent, &c. the debt due to the United States shall be first satisfied.
The Court is of opinion that Hendrickson was .-indebted to the United States before this act passed, that is, at the time of the deáth of the collector, although the accounts of the latter were not settled until, after Its passage; and that, therefore, the law which secures a priority against the estates of persons who shall thereafter become indebted, does not apply to this case. The judgixxent of the Circuit Court is affirmed.